Roberts, Chief Justice.
This application states that A. C. Hill is in the custody of the sheriff' of Gonzales county, “under a commitment from the State District Court of said Gonzales county.” It is uncertain in not stating whether the process of commitment was mesne or final. The appli*76cation states that the process “ cannot be obtained without great delay.”
Article 2597 of the Code of Criminal Procedure provides that “when the party is confined or restrained by virtue of any writ, order, or process, or under color of either, a copy shall be annexed to the petition, or it shall be stated that a copy cannot be obtained.”
The application is not sufficient in this case, and is therefore refused by order of the court.
Refused.